370 F.2d 565
James A. HODGSON, Appellant,v.U. S. SLICING MACHINE COMPANY, Inc., andLasar Manufacturing Company, Inc.
No. 16077.
United States Court of Appeals Third Circuit.
Argued January 3, 1967.
Decided January 11, 1967.

Jerome J. Verlin, Philadelphia, Pa. (David Cohen, Arthur M. Dolin, Philadelphia, Pa., on the brief), for appellant.
Albert L. Bricklin, Philadelphia, Pa. (Bennett & Bricklin, Philadelphia, Pa., on the brief), for appellee Lasar Manufacturing Co., Inc.
Before McLAUGHLIN, SMITH and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Plaintiff-appellant brought this products liability personal injury suit against the distributor of the product involved and its manufacturer. Proper service of process was obtained against the distributor, U. S. Slicing Machine Company, Inc. The legality of the service made upon the manufacturer was disputed. On June 23, 1965, the latter moved to dismiss the complaint as to it. On July 9, 1965 answer of U. S. Slicing Machine was filed and on October 1, 1965, it filed its answers to plaintiff's interrogatories. On June 24, 1966, Lasar Company's motion to dismiss the complaint as to it was granted. On June 29, 1966 plaintiff filed his notice of appeal from that order. No application was made to the District Court under 28 U.S.C. § 1292(b) for an order stating that the dismissal order involved a controlling question of law, etc. and that an immediate appeal from the order "may materially advance the ultimate termination of the litigation."


2
The order dismissing one of the two defendants from this suit was clearly an interlocutory order which under the facts was unappealable. We have therefore no jurisdiction in the circumstances.


3
The appeal in this cause will be dismissed.